Name: Council Regulation (EU) NoÃ 941/2012 of 15Ã October 2012 amending Regulation (EC) NoÃ 147/2003 concerning certain restrictive measures in respect of Somalia
 Type: Regulation
 Subject Matter: international affairs;  United Nations;  Africa;  defence;  international security
 Date Published: nan

 16.10.2012 EN Official Journal of the European Union L 282/1 COUNCIL REGULATION (EU) No 941/2012 of 15 October 2012 amending Regulation (EC) No 147/2003 concerning certain restrictive measures in respect of Somalia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2010/231/CFSP of 26 April 2010 concerning restrictive measures against Somalia (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Council Regulation (EC) No 147/2003 (2) imposes a general ban on the provision of technical advice, assistance, training, financing and financial assistance related to military activities to any person, entity or body in Somalia. (2) On 25 July 2012, the United Nations Security Council (UNSC) adopted Resolution 2060 (2012), which provides, at paragraph 10, for a derogation from the prohibition of assistance related to weapons and military equipment intended for the United Nations Political Office for Somalia, as approved in advance by the Committee established pursuant to UNSC Resolution 751 (1992). (3) On 15 October 2012, the Council adopted Decision 2012/633/CFSP (3), which amends Decision 2010/231/CFSP and provides for such a derogation. (4) This measure falls within the scope of the Treaty and regulatory action at the level of the Union is therefore necessary in order to implement it, in particular with a view to ensuring its uniform application by economic operators in all Member States. (5) Regulation (EC) No 147/2003 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 3 of Regulation (EC) No 147/2003, paragraph 1 is replaced by the following: 1. Article 1 shall not apply to: (a) the provision of financing and financial assistance for the sale, supply, transfer or export of non-lethal military equipment intended solely for humanitarian or protective use, or for material intended for institution building programmes of the Union or Member States, including in the field of security, carried out within the framework of the Peace and Reconciliation Process; (b) the provision of technical advice, assistance or training related to such non-lethal equipment; (c) the provision of financing and financial assistance for the sale, supply, transfer or export of weapons and military equipment intended solely for the support of or use by the United Nations Political Office for Somalia; (d) the provision of technical advice, assistance or training related to such weapons and military equipment, if such activities have been approved in advance by the Committee established by paragraph 11 of Resolution 751 (1992) of the Security Council of the United Nations.. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 15 October 2012. For the Council The President C. ASHTON (1) OJ L 105, 27.4.2010, p. 17. (2) OJ L 24, 29.1.2003, p. 2. (3) See page 47 of this Official Journal.